DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Auxiliary roller and coupler 
Species A: Figs. 1-10, 12-15
Species B: Fig. 11
 The species are independent or distinct because as disclosed, the species have mutually exclusive characteristics for each identified species as described above: Species A differs from Species B in that Species A is drawn to embodiments having an auxiliary roller composed of one ellipse as well as lacking a coupler to cover the auxiliary roller, while Species B is drawn to an embodiment having an integrated auxiliary roller structure composed of two ellipses arranged side by side in a transverse direction as well as incorporating a coupler to cover this auxiliary roller. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-3, 9 and 12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
The species or groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to James T. Eller, Jr. on 09/01/2022 to request an oral election to the above restriction requirement.  A voicemail from James T. Eller on 09/02/2022 conveyed a provisional election was made without traverse to prosecute the invention of Species A, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are to be withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities: 
In [0057], line 5, ”110A and 1106” should read “110A and 110B.”
The phrases “first end” and “first side” both refer to the same portion of the handle. It is recommended that “first end” should read “first side” for consistency between the specification and claims. Please adjust accordingly in [0003, 0048, 0049, 0051, 0052, and 0053].
The phrases “second end” and “second side” both refer to the same portion of the handle. It is recommended that “second end” should read “second side” for consistency between the specification and claims. Please adjust accordingly in [0048 and 0049].
In [0081], line 4, the acronym IPG is not further defined. Please clarify. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show sufficient depiction of the center shaft(s) 140 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). It is suggested to be added to the exploded view in Fig 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claims 1, 3, 5, and 7 are objected to because of the following informalities:
Claim 1, lines 4-5, “the roller shafts” should read “the pair of roller shafts.”
Claim 3, line 2, “the roller shafts” should read “the pair of roller shafts.”
Claim 3, line 4, “the pair of convex parts” should read “a pair of convex parts.”
Claim 5, line 2, “the roller shafts” should read “the pair of roller shafts.”
Claim 5, line 6, “the roller shafts” should read “the pair of roller shafts.”
Claim 7, line 6, “the center shafts” should read “the plurality of center shafts.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites, “a roller rotatably supported on the roller shaft.” There is insufficient antecedent basis for this limitation in the claim. Additionally, the claim language is unclear as to whether “the roller shaft” is separate or included as one of the previously recited “pair of roller shafts.” Moreover, the claim language is unclear as to whether one roller is to be supported on one shaft, or if one roller is to be supported on each of the pair of roller shafts. For examination purposes, examiner interprets as “a roller is rotatably supported on each of the pair of roller shafts.”
Claim 1, lines 7-9 recites “a center shaft provided on the first side in the longitudinal direction of the handle to be oriented in a direction from left to right between the pair of roller shafts.” It is unclear as the claim language as currently written can be construed to orient the center shaft, both, longitudinally and from left to right between the pair of roller shafts. It cannot be oriented in both directions. For examination purposes, Examiner interprets as “a center shaft is provided on the first side of the handle, oriented between the pair of roller shafts.” 
Claim 2, line 2 recites “the pair of rollers.” There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as “a pair of rollers.”
Claim 4, lines 2-3 recites “the pair of rollers.” There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as “a pair of rollers.”
Claim 4, line 3 recited “the shortest distance.” There is insufficient antecedent basis for this limitation in the claim. Moreover, this phrase is unclear as to whether the shortest distance is the space between rollers at their equators, or if the auxiliary roller is meant to occupy a space above the pair of rollers that is deemed the shortest distance. Because the distance endpoints are unclear, the distance is indefinite. Therefore, Examiner interprets Claim 4 as a whole as, “The massager of claim 1, wherein the auxiliary roller is provided above an imaginary line connecting equator portions of a pair of rollers to each other.”
Claim 6, line 2 recites “the pair of rollers.” There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as “a pair of rollers.”
Claim 7, lines 3 and 7 further recite “the first and second sides.” There is insufficient antecedent basis for the “second side” limitation in the claim. Examiner interprets as “the first side and a second side.”
Claim 8, lines 2-3 recites” the auxiliary roller provided on the second side.” There is insufficient antecedent basis for the second auxiliary roller introduced in this portion of the claim, as well as for the second side. Furthermore, it is unclear if this second auxiliary roller is the same as the auxiliary roller of claim 1.  Claim 8 is cumulatively indefinite as the language appears to depend upon the further introduction of additional auxiliary rollers and a second side of the handle, as recited in claim 7, that is otherwise absent from claim 1. Thus, for examination purposes, Examiner interprets Claim 8 as “The massager of claim 7, wherein a distance between the auxiliary roller provided on the first side of the handle and an auxiliary roller provided on a second side of the handle is 45-60mm.” 
Claim 9, line 3 recites “the second side.” There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as “a second side.”
Claim 10, line 2 recites “an end of the roller shaft.” There is insufficient antecedent basis for the limitation in the claim. Examiner interprets as “an end of a roller shaft.” 
Claim 10, lines 2-3 further recites “an end of the roller in which an end of the roller shaft is located is formed flat.” This statement is unclear as to whether both ends are in contact with each other or located in close vicinity. Additionally, Merriam-Webster defines flat as “having a smooth or even surface,” allowing for tolerance of curvature. For examination purposes, Examiner interprets as “an end of the roller, in which an end of the roller shaft is closely located, is smooth or even.” 
Claim 11, line 3 recites “the body”. There is insufficient antecedent basis for the limitation in the claim. Examiner interprets as “a body.”
Claims 3, 5, and 12 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 7 is dependent upon claim 1. 
Claim 1 requires a singular center shaft. Claim 7 expands claim 1 to have multiple center shafts provided on central portions of the first and second sides in a longitudinal direction of the handle. In order to overcome the rejection, Examiner suggests amending claim 1 such that the claim reads on “one or a plurality of center shafts” and amend claim 7 such that the plurality of center shafts are provided on central portions of the first side and a second side in a longitudinal direction of the handle to be oriented from left to right.
Claim 1 further recites a first side of the handle. Claim 7 expands claim 1 to have first and second sides of the handle. In order to overcome the rejection, Examiner suggests amending claim 1 such that the claim reads on “a second side in a longitudinal direction of the handle”. 
Claim 1 further requires a singular auxiliary roller. Claim 7 expands claim 1 to have multiple auxiliary rollers provided to be supported, respectively, on the center shafts provided on the first and second sides of the handle. In order to overcome the rejection, Examiner suggests amending claim 1 such that the claim reads on “one or a plurality of auxiliary rollers” and amend claim 7 such that the plurality of auxiliary rollers are provided to be supported, respectively, on the center shafts provided on the first and second sides of the handle.
Claim 7 is thus cumulatively interpreted by Examiner as “The massager of claim 1, wherein one or a plurality of center shafts are provided on central portions of the first side and a second side in a longitudinal direction of the handle to be oriented left to right, and wherein one or a plurality of auxiliary rollers are provided to be supported, respectively, on the one or a plurality of center shafts provided on the first and second sides of the handle.” 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gueret (US 7998097 B2).
Regarding Claim 1, Gueret teaches a massager (1, Fig 32), comprising: a handle (90); a pair of roller shafts (7, along axes R’ & R”, Best seen in Fig 21) provided on left (201) and right sides (202) of a first side (Fig 32 depicts rollers present only on one end of the handle) in a longitudinal direction (X axis) of the handle (90) such that a distance between the roller shafts (7) increases towards a distal end (Fig 23 depicts axes R’ & R” form divergent V shape); a roller (2) rotatably supported on the roller shaft (7); a center shaft (Z axis represents this shaft as it would be required for corresponding roller to perform rolling function, now known as Z, Fig 32) provided on the first side in the longitudinal direction (X axis) of the handle (90) to be oriented in a direction from left to right (Z axis perpendicular to X axis) between the pair of roller shafts (7, Fig 32, 112b interpretation: “a center shaft is provided on the first side of the handle, oriented between the pair of roller shafts”); and an auxiliary roller (211) rotatably supported on the center shaft (Z axis).
Regarding Claim 2, Gueret teaches the massager of claim 1 (1), wherein the auxiliary roller (211) is provided to press a compressed central portion, when the pair of rollers (2, Fig 32, 112b interpretation: “a pair of rollers”) compresses skin ([34]-[36]) by a movement of the handle in a front-rear direction (Rollers are positioned to function in line with the X axis, whose ends define front and rear directions, resulting in front-rear movement, Fig 32).

    PNG
    media_image1.png
    682
    504
    media_image1.png
    Greyscale
Regarding Claim 3, Gueret teaches the massager of claim 1 (1), wherein the handle (90) comprises convex parts (201 & 202, Fig 32) formed by outwardly protruding portions on which the roller shafts (7) are provided, and the center shaft (Z) connects the pair of convex parts (201 & 202) to each other ([83], see Annotation 1 of Fig 32 below).
Annotation 1 of Fig 32
















Regarding Claim 4, Gueret teaches the massager of claim 1 (1), wherein the auxiliary roller (211) is provided above an imaginary line connecting equator portions ([91], see Annotation 2 below of Fig 33 in an orientation of functional use) of the pair of rollers (2) to each other in the shortest distance (see 112b interpretation: “the massager of claim 1, wherein the auxiliary roller is provided above an imaginary line connecting equator portions of a pair of rollers to each other.”)

    PNG
    media_image2.png
    496
    722
    media_image2.png
    Greyscale
Annotation 2 –               of Fig 33 rotated 90° counterclockwise
















Regarding Claim 9, Gueret teaches the massager of claim 1 (1), wherein the handle (90) is shaped such that a vertical center line thereof is convexly curved upwards ([91], Fig 33 depicts convex curvature of handle, Fig 32 depicts further specifies convex side of the handle as 91) between the first side (superior end of handle 90 with roller 2, Fig 33) and the second side (inferior end of handle 90 opposite that with roller 2, Fig 33, 112b interpretation: “a second side”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 7998097 B2), in view of Matsushita (US 2014/0288473 A1).
Regarding Claim 5, Gueret teaches the massager of claim 1 (1, Fig 32). 
Gueret fails to teach an angle between the roller shafts spread from left to right in a front-rear direction from a second side, which is opposite to the first side of the handle on which the roller is provided, to the first side is 90 to 110 degrees.
However, Matsushita teaches, an angle (α, Fig 3) between the roller shafts (15) spread from left to right in a front-rear direction (Fig 4 depicts right/left orientation of roller balls 17 inclusive of corresponding shafts 15 (Fig 7) in a front-rear view) from a second side, which is opposite to the first side ([0002]) of the handle (11) on which the roller (17) is provided, to the first side is 90 to 110 degrees (lateral projection angle α, [0029], Table 1, Fig 3), and wherein an angle (β, Fig 5)  between the roller shafts (15) spread from left to right in an up-down direction from a proximal end (Fig 7 depicts cross section of roller ball connection to handle, 11/11a attachment is proximal end) connected to the handle (11) to a distal end (Fig 7 depicts shaft 15 ending at stop ring 25 which is the distal end) that is a free end is 65 to 90 degrees (opening angle β, [0030], Table 2, Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gueret by incorporating the lateral projection angle, α, taught by Matsushita to improve operability by supporting wrist and elbow comfort of the user when implementing the device, and making it easy to adjust the angle of the roller shaft with respect to the surface of the skin (Matsushita, [0029]). Moreover, incorporating the opening angle, β, taught by Matsushita optimizes the pressing and squeezing effects on the skin (Matsushita, [0030]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 7998097 B2), in view of Matsushita (JP 2015163176 A).
Regarding Claim 6, Gueret teaches the massager of claim 1 (1, Fig 32).
Gueret fails to teach a transverse minimum spacing distance between the pair of rollers ranges from 35 to 47mm.
However, Matsushita teaches a transverse minimum spacing distance (interval d, [0068] lines 2-3, Fig 4) between the pair of rollers (4, 112b interpretation: “a pair of rollers”) ranges from 50mm or less ([0024] lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gueret by incorporating a transverse minimum spacing distance between the pair of rollers ranging from 35 to 47mm to prevent excessive pinching of the skin it is applied to (Matsushita, [0024], lines 5-7) while still being effective and reliable in picking up the skin between the rollers to achieve a “more outstanding beauty effect” (Matsushita, [0078] lines 3-6).  It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.). 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 7998097 B2), in view of Hoard (US 1501342 A).
Regarding Claim 7, Gueret teaches the massager of claim 1 (1, Fig 32).
Gueret fails to teach the center shaft comprises a plurality of center shafts that are provided on central portions of the first and second sides in a longitudinal direction of the handle to be oriented from left to right, and wherein the auxiliary roller comprises a plurality of auxiliary rollers that are provided to be supported, respectively, on the center shafts provided on the first and second sides of the handle.
However, Hoard teaches the center shaft (c, Page 1 lines 65-66, Fig 1) comprises a plurality of center shafts (c & e, Fig 1, see 112b interpretation) that are provided on central portions of the first (Page 1 line 33, “one end”) and second sides (Page 1 lines 39-40, “other end”) in a longitudinal direction of the handle (A) to be oriented from left to right (Fig 1), and wherein the auxiliary roller (C) comprises a plurality of auxiliary rollers (C, C’, E, Page 1 line 105, Fig 1, see 112b interpretation) that are provided to be supported, respectively, on the center shafts (c, e, Fig 1) provided on the first and second sides of the handle (A, Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gueret with an additional shaft and auxiliary rollers taught by Hoard to enable the user to produce different massage effects, including a combination effect, which improves circulation and muscle strength (Hoard, Page 1 lines 81-88 & 95-100). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 7998097 B2), in view of Hoard (US 1501342 A), and in further view of Bickford et al. (US 2013/0048011 A1).
Regarding Claim 8, Gueret in view of Hoard teaches the massager of claim 7 (See 112b interpretation & 35 U.S.C. 103 rejection of Claim 7 above), shown above.
Gueret in view of Hoard fails to teach a distance between the auxiliary roller provided on the first side of the handle and the auxiliary roller provided on the second side of the handle is 45 to 60mm.
However, Bickford et al. teaches a distance ([0025]) between the auxiliary roller (13, Fig 1) provided on the first side (5, [0022]) of the handle (3, Fig 1) and the auxiliary roller (15, Fig 1) provided on the second side (7, [0022]) of the handle (3).
Bickford et al. discloses “a length in the range of from about 75mm to about 100mm” as the overall length of the described roller assembly, and roller diameters ranging from 8mm-12mm for the first rolling member and 9mm-14mm for the second rolling member ([0025]). By means of subtraction, there is a potential distance between rollers ranging from 49mm-83mm. Bickford does not explicitly disclose a distance of 45-60mm between the rollers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overall length of Bickford et al.’s device from 75-100mm to 71-77mm, making the potential distance between rollers 45-60mm after subtracting roller diameters in smallest and largest scenarios. Applicant has not disclosed that 45-60mm provides criticality of this range as evidenced by the Applicant’s specification which recites an exemplary arrangement indicating that the distance between the auxiliary rollers “may” be within the claimed range (Kim et al., [0015] & [0090]). Since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill in the art, furthermore, would have expected Gueret in view of Hoard’s massage device in further view of Bickford et al.’s roller assembly and Applicant’s massager to perform equally well because these mechanisms perform the same function of rolling along various portions of skin on the body, including the face, to impart a massage.
Therefore, it would have been prima facie obvious to modify the device taught by Gueret in view of Hoard to incorporate the overall length range taught by Bickford et al. to obtain the invention as specified in claim 8, because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired device size for the purpose of imparting a massage effect along various sized portions of the body (Bickford et al., [0037]), and thus fails to patentably distinguish over the prior art of Gueret in view of Hoard and Bickford.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 7998097 B2), in view of Matsushita (US 2018/0116903 A1).
Regarding Claim 10, Gueret teaches the massager of claim 1 (1, Fig 32).
Gueret fails to teach the roller has an elliptical shape, and an end of the roller in which an end of the roller shaft is located is formed flat.
However, Matsushita teaches the roller (271 & 272) has an elliptical shape ([0191], Fig 53A), and an end of the roller (271 & 272, “end” depicted in Fig 41 as the portions drawn akin to a hub and spoke wheel pattern) in which an end of the roller shaft (211a & 212a) is located is formed flat (Fig 41, 112b interpretation: “an end of the roller, in which an end of the roller shaft is closely located, is smooth or even.” Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). Matsushita clearly depicts 211a and 212a in close proximity to the distal pole of each respective roller, 271 and 272, which is shown to be smooth or even). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gueret by adjusting the shape of the rollers to an ellipsoid or oval sphere shape taught by Matsushita to increase surface area in contact with the user’s skin and to further improve the massage effect (Matsushita, [0191]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 7998097 B2), in view of Fitzmaurice (US 2006/0235343 A1).
Regarding Claim 11, Gueret teaches the massager of claim 1 (1, Fig 32).
Gueret fails to teach the auxiliary roller is formed in a disc shape, with at least one protrusion being formed on a surface of the auxiliary roller coming into contact with the body.
However, Fitzmaurice teaches the auxiliary roller (18) is formed in a disc shape (Merriam-Webster defines disc as “a thin circular object”, Fig 5 depicts wheel shape of 18 in side view showing thinner width in relation to diameter), with at least one protrusion (20, [0017], Fig 4) being formed on a surface (24, Fig 4) of the auxiliary roller (18) coming into contact with the body ([0018], 112b interpretation: “a body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gueret to adjust the auxiliary roller design by making it thinner and include protrusions on the surface as taught by Fitzmaurice in order to release trigger points and adhesions typically in 60 seconds or less (Fitzmaurice, [0018]), as well as to permit penetration into the fascia and muscle in varying degrees (Fitzmaurice, [0021]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 7998097 B2), in view of Min (KR 101882471 B1), and in further view of Matsushita (US 2014/0288473 A1).
Regarding Claim 12, Gueret teaches the massager of claim 1 (1, Fig 32).
Gueret fails to teach a stimulator configured to form the roller coming into contact with a user's body and a portion of the handle gripped by the user in a circuit, thus imparting a low frequency to the roller
Min teaches a stimulator (1000, [0052], Fig 1) configured to come into contact with a user's body ([0052] references “muscle it is connected to”) and imparting a low frequency (300, [0052], Fig 1).
Min fails to teach the roller coming into contact with a user’s body and a portion of the handle gripped by the user in a circuit, thus imparting a low frequency to the roller.
Matsushita teaches the roller (17) coming into contact with a user’s body and a portion of the handle (11) gripped by the user in a circuit ([0039], Fig 3), thus imparting a low frequency to the roller (17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gueret with the stimulator configuration enabling a low frequency stimulus to be delivered to a user’s body as taught by Min, and to further combine this technology with the physical structure and operability taught by Matsushita, to stimulate blood circulation and treat pain (Min, [0004]) as well as promote circulation of lymphatic fluid (Matsushita, [0039]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON S LOWN whose telephone number is (571)272-9437. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON SHIELDS LOWN/Examiner, Art Unit 4177                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785